DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-9, 11 and 12 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1(method), 7 (method) and 11 (apparatus) the closest prior art is Byers et al ;( US 2015/0349881). Regarding claim 1, Byers discloses method for initiating communication from an optical communications transceiver for use in free space communication,(free space optical transceivers 130 providing free space optical communications to the plurality of client devices, see figure 1;(Equivalent to Applicant’s figure 5) the optical communication transceiver including a plurality of sub-transceivers forming a sub- transceiver array, (plurality of transceivers 132 with an array of communication devices 132, see paragraph 19 and figure 1; (Equivalent to Applicant’s figure 5)) each one of the plurality of sub-transceivers within the sub- transceiver array being capable of transmitting optical signals at over a range of pointing angles and data rates,(plurality of transmission devices with plurality of photodetectors 221 and the plurality of light transmission devices 221 providing plurality of optical signals over an angular range 260, see paragraph 30 and figure 2;(Equivalent to Applicant’s figure 5) the method comprising: setting the sub-transceiver array to emit an optical signal at an initial pointing angle;(one more optical communication devices in order to detect an incoming optical data signal (initial pointing angle), see paragraph 16 and figure 2 ;(Equivalent to Applicant’s figure 5)  modifying at least one of the plurality of sub-transceivers in the sub- transceiver array to emit a first optical sub-signal at a first pointing angle having a first offset from the initial pointing angle; (adjusting one or more pairings between the optical communication devices and the channel control modules and thus provide first offset within the angular range 260 of incoming optical data signal  (initial point angle ); in response to the assessment of the received optical signal; see paragraph 16 and figure 1;(Equivalent to Applicant’s figure 5) during a first transmit period, transmitting to a receiving transceiver from the sub-transceiver array a first optical signal, the first optical signal including the first optical sub-signal, at a first data rate;(Each of the respective beams 262b is directed to a corresponding one of the plurality of photo-detectors 211 corresponding to the transmission device 221 consisting a transmission data rate for a respective optical data beam; see paragraph 31 and figure 2;(Equivalent to Applicant’s figure 5) in a second transmit period, following the first transmit period, transmitting to the receiving transceiver from the sub-transceiver array a second optical signal, the second optical signal including the second optical sub-signal;(each light transmission device 221 provides to produce a second divergent transmission beam 261b consisting a transmission data rate for a respective optical data beam, see paragraph 31 and figure 2;(Equivalent to Applicant’s figure 5).

However regarding claim 1, the prior art of record fails to disclose further modifying the at least one of the plurality of sub-transceivers in the sub-transceiver array to emit a second optical sub-signal at a second pointing angle having a second offset from the initial pointing angle, the second offset being smaller than the first offset and the receiving transceiver being mounted upon an aircraft, wherein further modifying the at least one of the plurality of sub-transceivers includes specifying the second pointing angle based on known trajectory of the aircraft. 


However regarding claim 7, the prior art of record fails to disclose further modifying the at least one of the plurality of sub-transceivers in the sub-transceiver array to emit a second optical sub-signal at a second setting for pointing angle; wherein further modifying the at least one of the plurality of sub-transceivers includes specifying the second setting based on known trajectory of the aircraft.


However regarding claim 11, the prior art of record fails to disclose wherein the processor is further configured to modify the at least one of the plurality of sub-transceivers in the sub-transceiver array to emit a second optical sub-signal at a second pointing angle having a second offset from the initial pointing angle, the second offset being smaller than the first offset; wherein the processor modifies the at least one of the 

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Geisler et al ;( US 2020/0343973) discloses free space optical communications systems use pointing, acquisition and tracking for efficiently coupling received light to the detector, see figure 1.

b. Li et al; (US 2016/0329961) discloses an adjustment to between the free space optical transceivers to provide an optical alignment of an incoming beam with optical beam detector based on optical intensity, see figure 1.

c. Geisler et al; (Demonstration of a variable data rate free space optical communication architecture using efficient coherent techniques – 2016 attached) discloses next generation free space optical communications infrastructure supporting wide range of optical links using coherent communications, see figure 1.

d. Kaymak et al; (A Survey on Acquisition, Tracking, and Pointing Mechanisms for Mobile Free-Space Optical Communications – 2018 attached) discloses Acquisition, Tracking, and Pointing Mechanisms used in free space optical communications systems; see figures 7a,7b.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636